ACCEPTED
                                                                                         03-14-00644-CV
                                                                                                4220978
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    2/19/2015 5:28:29 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               No. 03-14-00644-CV

                                                         FILED IN
                                                  3rd COURT OF APPEALS
__________________________________________________________________
                                                      AUSTIN, TEXAS
                                                  2/19/2015 5:28:29 PM
                 IN THE THIRD COURT OF APPEALS JEFFREY D. KYLE
                          AUSTIN, TEXAS                   Clerk




                                 JOSE A. PEREZ

                                     Appellant

                           Vs.
TEXAS MEDICAL BOARD and MARI ROBINSON JD, in her Official Capacity

                                     Appellees.




                         AMENDED
       MOTION TO ABATE AND TO AMEND APPELLATE BRIEF

  Jose A. Perez, respectfully moves the Court to Abate and respectfully seeks

leave of Court to Amend the Appeal. As grounds therefore he shows:

   1- By letter dated February 17th, 2015 the Third District Court of Appeals Clerk

      informed Mr. Perez that the clerk filed a Supplemental Record. Mr. Perez

      has contemporaneously requested that a copy of the same be provided to him

   2- Assuming , arguendo, that the Supplemental Record does not contain new

      information , Mr. Perez respectfully submits that he ought to be allowed to

      amend in order to, inter alia , be afforded the opportunity to cure substantive
        briefing defects before disposing of the appeal based on such defects rather

        than the merits, please see item 3 , infra.

     3- The Third District Court1 has previously stated that:

        “The rules further instruct us to construe the briefing requirements "liberally"
        and that "substantial compliance" is sufficient, as the point of having briefs in
        the first place is merely to "acquaint the court with the issues in a case and to
        present argument that will enable the court to decide the case" and not to
        impose formal requirements as ends in themselves. Id. R. 38.9. The rules
        further contemplate that appellate courts will afford parties the opportunity
        to cure any formal or substantive briefing defects before disposing of the
        appeal based on such a defect rather than the merits. See id.; see also
        Inpetco, Inc. v. Texas Am. Bank/Houston, 729 S.W.2d 300, 300 (Tex. 1987)
        (regarding parallel provisions of former appellate rules). Finally, "[a] brief
        may be amended or supplemented whenever justice requires, on whatever
        reasonable terms the court may prescribe." See Tex. R. App. P. 38.7.” (emph
        added)

           Wherefore he respectfully moves the court to abate the appeal and to

        grant leave to amend his initial appellate brief. .

Respectfully Submitted,
_______Jose A. Perez__/S/_______________
    34 Candle Pine Place
    The Woodlands, TX 77381
    theaesculapius@gmail.com
    281-673-0452




1Majeed v. Hussain, No. 03-08-00679-CV (Tex.App. Dist.3 10/22/2010) citing See Tex. R. App.
P. 38.7
                     CERTIFICATE OF CONFERENCE

    A telephonic conference with Mr. Ross was held on February 19th, 2017 @
 2:00 PM regarding the merits of the instant motions and he stated that he
 objected.

__________Jose A Perez__/s/____



                          CERTIFICATE OF SERVICE

       It is hereby certified that a copy of the foregoing “ Appellant’s Amended
    Motion To Abate Appeal and To Amend His Initial Brief ” was served by
    emailing a copy thereof via the State efiling system on this 19th Day of
    February 2015 to:

Ted A Ross, Esq
Assistant Attorney General
PO Box 12548
Austin, TX 78711-2548
ted.ross@texasattorneygeneral.gov
Margaret.Evins@texasattorneygeneral.gov



__________Jose A Perez__/s/____